


Exhibit 10.63

 

ASSURED GUARANTY CORP.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

(As Amended and Restated Effective January 1, 2009)

 

 

Mayer Brown LLP

 

--------------------------------------------------------------------------------


 

ADOPTION OF ASSURED GUARANTY CORP.

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

WHEREAS, the Board of Directors of Assured Guaranty Corp. (the “Company”), by
resolutions adopted on November 7, 2008, authorized the General Counsel of the
Company (and certain other officers of the Company) to adopt modifications of
the Assured Guaranty Corp. Supplemental Employee Retirement Plan (the “Plan”) to
conform the Plan to the requirements of Section 409A of the US Internal Revenue
Code (“Section 409A”) and to make certain other changes; and

 

NOW, THEREFORE, the undersigned, James M. Michener, hereby adopts the Plan in
the form attached hereto, to be effective with respect to all awards granted
thereunder.

 

 

 

 

James M. Michener

 

General Counsel of Assured Guaranty Corp.

 

 

 

Date: December 10, 2008

 

ii

--------------------------------------------------------------------------------


 

ASSURED GUARANTY CORP.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2009)

 

1.1.  Assured Guaranty Corp., a Maryland corporation, (the “Company”),
previously established the Assured Guaranty Corp. Non-Qualified Profit Sharing
Plan.  Effective January 1, 2006, the Company adopted the amendment and
restatement of the Assured Guaranty Corp. Non-Qualified Profit Sharing Plan and
renamed it as the Assured Guaranty Corp. Supplemental Executive Retirement Plan
(the “Plan”).  The Plan is maintained for the benefit of a select group of
management or highly compensated employees.  The Plan is an unfunded arrangement
and is intended to be exempt from the participation, vesting, funding, and
fiduciary requirements set forth in Title I of the ERISA.  It is intended to
comply with Section 409A of the Code.  The provisions set forth herein
constitute an amendment, restatement and continuation of the Plan as in effect
immediately prior to January 1, 2009 (the “Effective Date”), subject to the
following:

 

(a)                                  The Plan as set forth herein shall apply to
distributions under the Plan commencing on or after the Effective Date
(excluding payments made before or made after the Effective Date that are part
of a series of installment payments that commenced prior to the Effective Date);
provided that payments which commenced prior to the Effective Date will be
subject to the applicable provisions of the Plan as in effect prior to the
Effective Date.

 

(b)                                 All amounts deferred under the Plan will be
subject to the provisions of section 409A of the Code and applicable guidance
issued thereunder (“Section 409A”), regardless of whether such amounts were
deferred (within the meaning of Section 409A) on, prior to, or after January 1,
2005.

 

Article 1 - Definitions

 

1.1                               Account.

 

The bookkeeping account established for each Participant as provided in
Section 5.1 hereof.

 

1.2                               Administrator.

 

The Company, and any such committee or persons to whom the Board of Directors of
the Company delegates some or all of the authority to control and manage the
operation and administration of the Plan.

 

1.3                               Board.

 

The Board of Directors of the Company.

 

1.4                               Code.

 

The Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

1.5                               Company.

 

Assured Guaranty Corp.

 

1.6                               Compensation.

 

The Participant’s “Compensation” as defined in the Assured Guaranty Corp.
Retirement Plan; provided, however, that “Compensation” shall exclude any amount
paid in the Plan Year but earned for services in a prior year unless a Deferral
Election was timely made with respect to such amount in accordance with the
requirements of the Plan and Code Section 409A.

 

1.7                               Deferrals.

 

The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

 

1.8                               Deferral Election.

 

The separate written agreement, submitted to the Administrator, by which an
Eligible Employee elects to make Deferrals to the Plan in accordance with the
requirements sections 3.1, 3.2 and 3.4 hereof.

 

1.9                               Disability.

 

A Participant will be considered to be “Disabled” for purposes of the Plan if he
would be treated as “disabled” in accordance with the provisions of Treas. Reg.
§1.409A-3(i)(4).

 

1.10                        Effective Date.

 

January 1, 2006.

 

1.11                        Eligible Employee.

 

An Employee shall be considered an Eligible Employee if such Employee is
designated as an Eligible Employee by the Employer.  The designation of an
Employee as an Eligible Employee in any year shall not confer upon such Employee
any right to be designated as an Eligible Employee in any future Plan Year.

 

1.12                        Employee.

 

Any person employed by an Employer.

 

1.13                        Employer.

 

The Company and each Related Company which, with the consent of the Company,
adopts the Plan.

 

2

--------------------------------------------------------------------------------


 

1.14                        Employer Core Retirement Contribution.

 

A core retirement contribution that may be made by the Employer in its
discretion and that is credited to the Participant’s Account in accordance with
the terms of Section 3.6 hereof.

 

1.15                        Employer Discretionary Contribution.

 

A discretionary contribution that may be made by the Employer in its discretion
and that is credited to the Participant’s Account in accordance with the terms
of Section 3.7 hereof.

 

1.16                        ERISA.

 

The Employee Retirement Income Security Act of 1974, as amended.

 

1.17                        Investment Fund or Index.

 

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.

 

1.18                        Matching Contribution.

 

A contribution made by the Employer that is credited to the Participant’s
Account in accordance with the terms of Section 3.5 hereof.

 

1.19                        Participant.

 

An Eligible Employee who is a Participant as provided in Article 2.

 

1.20                        Plan Year.

 

The 12-consecutive month period from January 1 through December 31.

 

1.21                        Related Company.

 

The term “Related Company” means any corporation or trade or business during any
period during which it is, along with the Company, a member of a controlled
group of corporations or a controlled group of trades or businesses, as
described in sections 414(b) and 414(c), respectively, of the Code.

 

1.22                        Retirement Plan.

 

The term “Retirement Plan” means the Assured Guaranty Corp. Employee Retirement
Plan.

 

1.23                        Separation from Service.

 

A separation from service with an Employer within the meaning of Code
Section 409A(a)(2)(A)(i) and regulations thereunder.

 

3

--------------------------------------------------------------------------------


 

1.24                        Specified Employee.

 

For purposes of the Plan, the term “Specified Employee” shall be defined in
accordance with Treas. Reg. §1.409A-1(i) and such rules as may be established by
the Chief Executive Officer of the Company or his delegate from time to time.

 

1.25                        Years of Service.

 

A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire and
anniversaries thereof.

 

Article 2 - Participation

 

2.1                               Commencement of Participation.

 

Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an Employer Core Retirement Contribution or Employer Discretionary Contribution
is first credited to his or her Account.

 

2.2                               Loss of Eligible Employee Status.

 

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease
immediately when such Participant is no longer an Eligible Employee.  Amounts
credited to the Account of a Participant who is no longer an Eligible Employee
shall continue to be held pursuant to the terms of the Plan and shall be
distributed as provided in Article 6.

 

Article 3 - Contributions

 

3.1                               Deferral Elections – General.

 

A Participant may make a Deferral Election for a Plan Year providing that, if
the Participant’s before-tax elective deferral contributions to the Retirement
Plan are limited by the provisions of section 401(a)(17), 401(k)(3), 402(g) or
415 of the Code, as applicable, then his Compensation for that period of the
Plan Year after his or her before-tax elective deferral contributions to the
Retirement Plan are so limited will continue to be reduced by, and the
Participant’s Account under the Plan credited with, an amount equal to the
amount of before-tax elective deferral contributions that would have been made
under the Retirement Plan had the provisions of sections 401(a)(17), 401(k)(3),
402(g) or 415 of the Code, as applicable, not applied to him; provided, however,
that such continuing before-tax elective deferral contributions to this Plan
shall be made pursuant to the Deferral Election made by the Participant prior to
the beginning of the Plan Year (or with respect to a newly-eligible Participant,
within 30 days of first becoming eligible to participate), as described in
Section 3.2, and such Deferral Election shall indicate the percentage of
Compensation to be contributed to this Plan after before-tax elective deferral
contributions to the Retirement Plan have been limited under sections
401(a)(17), 401(k)(3), 402(g) or 415 of the Code.  The Participant’s Deferral
Election with respect to the Plan is irrevocable for that Plan Year in
accordance with Section 3.2 hereto;

 

4

--------------------------------------------------------------------------------


 

provided, however, that a cessation of Deferrals shall be allowed if required by
the terms of the Retirement Plan (or by any other tax-qualified retirement
maintained by an Employer which includes a cash or deferred feature under Code
section 401(k) plan) in order for the Participant to obtain a hardship
withdrawal from the Retirement Plan or such other tax-qualified 401(k) plan, or
if required under Section 6.4 (Unforeseeable Emergency) of this Plan.  Deferrals
under the Plan shall not be made available to such Participant, except as
provided in Article 6, and shall reduce such Participant’s Compensation from the
Employer in accordance with the provisions of the applicable Deferral Election.

 

3.2                             Time of Election.

 

A Deferral Election shall be void if it is not made in a timely manner as
follows:

 

(a)                                  A Deferral Election with respect to any
Compensation must be submitted to the Administrator before the beginning of the
calendar year during which the amount to be deferred will be earned.  As of
December 31 immediately preceding the first day of each calendar year, said
Deferral Election is irrevocable for the calendar year.

 

(b)                                 Notwithstanding the foregoing, in a year in
which an Employee first becomes an Eligible Employee, and provided that such
Employee is not eligible to participate in any other account balance arrangement
maintained by the Company or a Related Company which is subject to Code
Section 409A, such Deferral Election shall be filed within thirty (30) days
after the date on which an Employee first becomes an Eligible Employee, with
respect to Compensation to be earned during the remainder of the calendar year
after such election is made.

 

3.3                             Distribution Elections.

 

To the extent provided in Section 6.3, a Participant may elect the time and form
of the distribution.

 

3.4                             Additional Requirements.

 

The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements:

 

(a)                                  Deferrals may be made in whole percentages
or stated dollar amounts with such limitations as determined by the
Administrator.

 

(b)                                 The maximum amount that a Participant may
elect pursuant to a Deferral Election is six percent (6%) of the Participant’s
Compensation that is payable after the Participant’s before-tax elective
deferral contributions to the Retirement Plan have reached the limits under that
plan, as described in Section 3.1.

 

(c)                                  Notwithstanding the provisions of section
3.1, a Participant’s Deferral Election under the Plan shall be effective and an
amount shall be credited to the Participant’s Account in accordance with
Section 3.1 (and Matching Contributions shall be credited to the Participant’s
Account in accordance with section 3.5) for a Plan Year only if the
Participant’s before-tax elective deferral contributions to the Retirement Plan
have reached the maximum

 

5

--------------------------------------------------------------------------------


 

amount permitted under Code Section 402(g) or the maximum elective contributions
permitted under the Plan, in accordance with Treas. Reg. section
1.401(k)(1)(e)(6)(iii); and the Administrator shall establish such other
administrative procedures as are necessary to comply with such regulations.

 

3.5                             Matching Contribution.

 

Subject to the requirements of Section 3.1, for any Plan Year, a Participant’s
Account shall be credited with an amount equal to the difference, if any,
between (a) the matching contributions that would have been contributed on
behalf of the Participant to the Retirement Plan for that Plan Year, in
accordance with the terms thereof, and based on the Participant’s before-tax
elective deferral contributions under the Retirement Plan (and this Plan),
determined without regard to the limitations of sections 401(a)(17), 401(k)(3),
401(m), 402(g) or 415 of the Code, and (b) the amount of matching contributions
actually made to the Retirement Plan on behalf of the Participant; provided,
however, that in no event shall the Matching Contribution amount credited to a
Participant’s Account under this Plan exceed 100% of the first six percent (6%)
of the Participant’s aggregate Deferral of Compensation to this Plan.

 

3.6                             Employer Core Retirement Contribution.

 

For any Plan Year, a Participant’s Account shall be credited with an amount
equal to the difference, if any, between (a) the Employer core contribution
(referred to in the Retirement Plan as a discretionary profit sharing
contribution) that would have been contributed on behalf of the Participant to
the Retirement Plan for that Plan Year, in accordance with the terms thereof
determined without regard to the limitations of Code Sections 401(a)(17) or 415
and (b) the amount of the Employer core contributions actually made to the
Retirement Plan on behalf of the Participant. The maximum amount of the Employer
core contribution shall be in an amount equal to six percent (6%) of
Participant’s Compensation in excess of the compensation limits under Code
Section 401(a)(17).

 

3.7                             Employer Discretionary Contributions.

 

For any Plan Year, a Participant’s Account may be credited with an additional
amount, as determined by the Employer in its sole discretion, which amount, if
any, shall be allocated to the accounts of that group of Participants designated
by the Employer it its sole discretion.  Such discretionary contribution shall
be allocated to the accounts of such designated Participants in an amount equal
to a percentage of each such Participant’s Compensation for the Plan Year.

 

3.8                             Crediting of Contributions.

 

(a)                                  Deferrals shall be credited to a
Participant’s Account pursuant to Section 3.1 at the same time that before-tax
elective deferral contributions would otherwise have been credited to his
accounts under the Retirement Plan.

 

(b)                                 Matching Contributions shall be credited to
a Participant’s Account pursuant to Section 3.5 at the same time that matching
contributions would otherwise have been credited to his accounts under the
Retirement Plan.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Employer Core Retirement Contributions
shall be credited to a Participant’s Account pursuant to Section 3.6 at the same
time that Employer Core Contributions would otherwise have been credited to his
accounts under the Retirement Plan.

 

(d)                                 Employer Discretionary Contributions, if
any, shall be credited to a Participant’s Account pursuant to the Section 3.7 at
soon as practicable following the Employer’s determination to credit such
contribution to Participant Accounts.

 

Article 4 - Vesting

 

4.1                             Vesting of Deferrals.

 

A Participant shall be one hundred percent (100%) vested in that portion his or
her Account attributable to Deferrals.

 

4.2                             Vesting of Matching Contributions.

 

Except as otherwise provided herein, a Participant shall have a vested right to
the portion of his or her Account attributable to Matching Contribution(s) upon
the earlier of the Participant’s attainment of sixty-five (65) years of age or
the Participant’s completion of one (1) Year of Service.

 

4.3                             Vesting of Employer Core Retirement
Contributions.

 

Except as otherwise provided herein, a Participant shall have a vested right to
the portion of his or her Account attributable to Employer Core Retirement
Contributions upon the earlier of the Participant’s attainment of sixty-five
(65) years of age or the Participant’s completion of one (1) Year of Service.

 

4.4                             Vesting of Employer Discretionary Contributions.

 

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contributions upon the earlier of the
Participant’s attainment of sixty-five (65) years of age or the Participant’s
completion of one (1) Year of Service.

 

4.5                             Vesting in Event of Death.

 

A Participant who incurs a Separation from Service due to death shall be fully
vested in the amounts credited to his or her Account as of the date of death.

 

4.6                             Forfeiture of Accounts.

 

Any amounts credited to a Participant’s Account that are not vested at the time
of his or her Separation from Service shall be forfeited.

 

7

--------------------------------------------------------------------------------

 

Article 5 - Accounts

 

5.1                             Accounts.

 

The Administrator shall establish and maintain a bookkeeping “Account” in the
name of each Participant.  Each Participant’s Account shall be credited with
Deferrals, Matching Contributions, Employer Core Retirement Contribution, and
Employer Discretionary Contributions, if any, allocable thereto, and the
Participant’s allocable share of any earnings or losses credited to the
Participant’s Account in accordance with Section 5.2, and the Administrator may
establish bookkeeping subaccounts as it deems desirable to reflect such
Deferrals, Matching Contributions, Employer Core Retirement Contribution, and
Employer Discretionary Contributions, and earnings and losses allocable
thereto.  A Participant’s Account shall also be credited with amounts (and in
the Administrator’s discretion, a subaccount established) reflecting amounts, if
any credited to the Participant under the Plan as in effect immediately prior to
the amendment and restatement of the Plan on the Effective Date; and on and
after the Effective Date, such amounts shall be subject to the terms of the Plan
as amended and restated (and to the extent required to comply with Code
Section 409A, any provision of the Plan as amended and restated shall be
effective and apply to such amounts prior to the Effective Date).  Each
Participant’s Account shall be reduced by any distributions made plus any
federal and state tax withholding, and any social security withholding tax as
may be required by law.  Distributions from an Account to a Specified Employee,
as defined in Section 1.24 shall be subject to the requirements of
Section 6.1(c).

 

5.2                             Investments, Gains and Losses.

 

(a)                                  A Participant may direct that his or her
Account established pursuant to Section 5.1 may be credited with earnings and
losses as if they were invested in one or more Investment Funds as made
available by the Company in one percent (1%) increments of the balance in an
Account.  The Company may from time to time change the Investment Indexes for
purposes of this Plan

 

(b)                                 The Administrator shall adjust the amounts
credited to each Participant’s Account to reflect Deferrals, Matching
Contributions, Employer Core Retirement Contributions, Employer Discretionary
Contributions, investment experience, distributions and any other appropriate
adjustments.  Such adjustments shall be made as frequently as is
administratively feasible (and to the extent permitted under Code section 409A).

 

(c)                                  A Participant may change his or her
selection of Investment Funds no more than six (6) times each Plan Year with
respect to his or her Account by filing a new election in accordance with
procedures established by the Administrator.  An election shall be effective as
soon as administratively feasible following the date of the change as indicated
in writing by the Participant.

 

(d)                                 Notwithstanding the Participant’s ability to
designate the Investment Index in which his or her Account shall be deemed
invested, neither the Company, any Employer, nor the Administrator shall have no
obligation to invest any funds in accordance with the Participant’s election. 
Participants’ Account shall merely be bookkeeping entries on the

 

8

--------------------------------------------------------------------------------


 

applicable Employer’s books, and no Participant shall obtain any property right
or interest in any Investment Index or Investment Fund.

 

Article 6 - Distributions

 

6.1                             Commencement of Distribution.

 

Payment of the Participant’s Account balances shall be made (or, if payment is
made in installments, shall commence) within 60 days of the Participant’s
Separation from Service, subject to the following:

 

(a)                                  If the Participant becomes Disabled prior
to his Separation from Service  (regardless of whether the Participant remains
employed for a period after becoming Disabled), the Participant’s Account
balances will be paid in a lump sum within 60 days of becoming Disabled, without
regard to any election made by the Participant to receive installments.  A
Participant will be considered to be “Disabled” for purposes of the Plan if he
would be treated as “disabled” in accordance with the provisions of Treas. Reg.
§1.409A-3(i)(4).

 

(b)                                 If the Participant’s Separation from Service
is his date of death, the Participant’s Account balances will be paid in a lump
sum within 60 days of death.

 

(c)                                  If a Participant is a Specified Employee at
the time of his Separation from Service, and payment of benefits under the Plan
is by reason of the Participant’s Separation from Service, payments of benefits
under the Plan may not be paid before the date that is six months after the
Participant’s Separation from Service or, if earlier, the date of death of the
Participant.  At the end of the six-month period described in the preceding
sentence, amounts that could not be paid by reason of the limitation in this
paragraph (c) shall be paid on the first day of the seventh month following the
Separation from Service.

 

6.2                             Lump Sum Distribution.

 

Except to the extent provided in Section 6.3, a Participant’s Account balances
will be paid in a lump sum in an amount equal to the Participant’s Account
balances determined as of the Valuation Date next prior to the Benefit
Commencement Date.

 

6.3                             Installments.

 

A Participant may elect to have his Account balances paid in annual installments
over a period elected by the Participant not exceeding five years, subject to
the following:

 

(a)                                  Payment will be made in installments rather
than a lump sum only if, at the time of the Participant’s Separation from
Service, (i) the Participant has attained at least age 55, (ii) the Participant
has completed at least five Years of Service, and (iii) the amount of the
Participant’s Account balances is equal to or greater than $50,000 as of the
Valuation Date coincident with or immediately prior to the Participant’s
Separation from Service.

 

(b)                                 Payment will be made in installments rather
than a lump sum only if the Participant’s election to receive such installments
is filed with the Committee no later than the

 

9

--------------------------------------------------------------------------------


 

30th day following the date on which the Participant first becomes eligible to
participate in the Plan in accordance with Section 2.1.

 

(c)                                  If the Participant dies while receiving
installments, the Participant’s remaining Account balances will be paid in a
lump sum within 60 days of death.

 

(d)                                 The amount of each installment paid under
this Section 6.3 will equal the result of dividing the Participant’s Account
balances (determined as of the most recent Valuation Date occurring before the
date on which such payment is made) by the number of installments remaining
immediately before the payment.

 

(e)                                  The second, third, fourth, and fifth annual
installments (as applicable) will be paid during the first, second, third, and
fourth calendar years, respectively, after the calendar year in which the
Participant’s Separation from Service occurs; provided that (i) the time of
payment within the calendar year will be determined by the Committee, except
that the installment payable in each such calendar year will be paid not more
than 30 days after the anniversary of the Separation from Service that occurs in
that calendar year; and (ii) the payment of the first and second installments
will be subject to paragraph A-1(c) hereof (relating to the six-month delay for
Specified Employees).

 

6.4                             Unforeseeable Emergency.

 

The Committee may permit the distribution of all or a portion of a Participant’s
Account if the Committee, in its sole discretion, determines that the
Participant has experienced an unforeseeable emergency, but only to the extent,
if any, that such distribution would satisfy the requirements of Treas. Reg.
§1.409A-3(i)(3).  Upon a distribution to a Participant under this Section 6.4,
the Participant’s deferrals shall cease and no further deferrals shall be made
for such Participant for the remainder of the Plan Year.

 

6.5                             Adjustments Prior to Commencement Date and
During Installments.

 

Prior to payment of a Participant’s Account balances in a lump sum, and during
the period installments are being paid under Section 6.3, the remaining balances
in the Participant’s Accounts shall continue to be invested at the direction of
the Participant and credited with earnings or losses in accordance with the
provisions of the Plan.

 

6.6                             Separation from Service for Cause.

 

Notwithstanding anything to the contrary contained herein, in the event the
Participant has an involuntary Separation from Service for Cause, the
Participant shall only receive the return of his or her Deferrals including the
Participant’s allocable share of any earnings or losses credited on those
Deferrals pursuant to Section 5.2, above, and subject to
Section 6.1(c) (distributions to Specified Employees) above.  Upon a
Participant’s Separation from Service for Cause, all amounts credited to
Participant’s Account amounts relating to Employer Matching Contribution(s),
Employer Core Retirement Contributions, and Employer Discretionary
Contribution(s), including the Participant’s allocable share of any earnings or
losses credited on the foregoing pursuant to Section 5.2, hereinabove, shall be
forfeited. For purposes of this Plan, “Cause” shall mean (i) engaging in
misconduct that may be materially injurious to the Company,

 

10

--------------------------------------------------------------------------------


 

an Employer, or a Related Company, (ii) embezzlement or misappropriation of
funds or property of the Company, an Employer, or a Related Company,
(iii) conviction of a felony or the entrance of a plea of guilty or nolo
contendere to a felony, (iv) conviction of any crime involving fraud, dishonesty
or breach of trust or the entrance of a plea of guilty or nolo contendere to
such a crime, (v) the violation of any rules, policies, procedures or
guidelines, including but not limited to the business code of conduct
guidelines, of the Company, an Employer, or a Related Company, or (vi) failure
or refusal by the Participant to devote full business time and attention to the
performance of his or her duties and responsibilities if such breach has not
been cured within five (5) days after notice is given to the Participant.

 

Article 7 - Beneficiaries

 

7.1                               Beneficiaries.

 

In the event of a Participant’s death, the amount which would otherwise be
payable to the Participant shall be paid to one or more beneficiaries determined
in accordance with this Section 7.  Each Participant may from time to time
designate one or more persons (who may be any one or more members of such
person’s family or other persons, administrators, trusts, foundations or other
entities) as his or her beneficiary under the Plan.  Such designation shall be
made in a form prescribed by the Administrator.  Each Participant may at any
time and from time to time, change any previous beneficiary designation, without
notice to or consent of any previously designated beneficiary, by amending his
or her previous designation in a form prescribed by the Administrator.  If the
beneficiary does not survive the Participant (or is otherwise unavailable to
receive payment) or if no beneficiary is validly designated, then the amounts
payable under this Plan shall be paid to the Participant’s estate.  If more than
one person is the beneficiary of a deceased Participant, each such person shall
receive a pro rata share of any death benefit payable unless otherwise
designated in the applicable form.  If a beneficiary who is receiving benefits
dies, all benefits that were payable to such beneficiary shall then be payable
to the estate of that beneficiary.

 

7.2                               Lost Beneficiary.

 

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.  If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited.  Any such presumption
of death shall be final, conclusive and binding on all parties.

 

Article 8 - Funding

 

8.1                               Liability for Benefit Payments.

 

The amount of any benefit payable under the Plan shall be paid from the general
revenues of the Employer of the Participant with respect to whom the benefit is
payable; provided, however, that if a Participant has been employed by more than
one Employer, the portion of his

 

11

--------------------------------------------------------------------------------


 

Plan benefits payable by any such Employer shall be that portion accrued while
the Participant was employed by that Employer, and earnings on such portion, as
determined by the Company.  An Employer’s obligation under the Plan shall be
reduced to the extent that any amounts due under the Plan are paid from one or
more trusts, the assets of which are subject to the claims of general creditors
of the Employer or any affiliate thereof; provided, however, that nothing in the
Plan shall require the Company or any Employer to establish any trust to provide
benefits under the Plan.. It is the intention of the parties hereto that this
arrangement shall be unfunded for tax purposes and for purposes of ERISA.

 

8.2                               No Guarantee.

 

Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Employers
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Employers, in their sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Employers.  Nothing contained in the Plan shall constitute a
guarantee by any of the Employers that the assets of the Employers shall be
sufficient to pay any benefits to any person.

 

8.3                               Withholding of Employee Contributions.

 

The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation.  The Administrator shall determine the
amount and timing of such withholding.

 

Article 9 - Claims Administration

 

9.1                               General.

 

The Administrator shall, in its sole discretion, determine if a Participant is
entitled to receive payment of a benefit under the Plan.  If a Participant,
beneficiary or his or her representative is denied all or a portion of an
expected Plan benefit for any reason and the Participant, beneficiary or his or
her representative desires to dispute the decision of the Administrator, he or
she must file a written notification of his or her claim with the Administrator.

 

9.2                               Claims Procedure.

 

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented.  If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days of receipt of the claim that the claim has been denied.  The
Administrator may extend the period of time for making a determination with
respect to any claim for a period of up to ninety (90) days, provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the circumstances requiring the extension of time and
the date by

 

12

--------------------------------------------------------------------------------


 

which the Plan expects to render a decision.  If the claim is denied to any
extent by the Administrator, the Administrator shall furnish the claimant with a
written notice setting forth:

 

(a)                                  the specific reason or reasons for denial
of the claim;

 

(b)                                 a specific reference to the Plan provisions
on which the denial is based;

 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(d)                                 an explanation of the provisions of this
Article.

 

9.3                             Right of Appeal.

 

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim.  A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under
Section 9.2.

 

9.4                             Review of Appeal.

 

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal.  Such consideration may include a hearing of
the parties involved, if the Administrator feels such a hearing is necessary. 
In preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments.  After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties.  The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies.  The Administrator’s decision shall be issued within sixty (60)
days after the appeal is filed, except that the Administrator may extend the
period of time for making a determination with respect to any claim for a period
of up to sixty (60) days, provided that the Administrator determines that such
an extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision.

 

9.5                             Designation.

 

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article.  Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.

 

Article 10 - General Provisions

 

10.1                      Administrator.

 

(a)                                  The Administrator is expressly empowered to
limit the amount of Compensation that may be deferred; to interpret the Plan and
to determine all questions arising in

 

13

--------------------------------------------------------------------------------


 

the administration, interpretation and application of the Plan; to employ
actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
any Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

 

(b)                                 The Administrator, including any person or
committee member to whom the Board has delegated the authority to act on behalf
of the Administrator, shall not be liable for any actions by it, unless due to
its own negligence, willful misconduct or lack of good faith.

 

(c)                                  The Administrator, including any person or
committee member to whom the Board has delegated the authority to act on behalf
of the Administrator, shall be indemnified and saved harmless by the Employers
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan, including all expenses reasonably
incurred in its defense in the event the Employers fail to provide such defense
upon the request of the Administrator.  Any person or committee member acting on
behalf of the Administrator is relieved of all personal responsibility in
connection with its duties hereunder to the fullest extent permitted by law,
short of breach of duty to the beneficiaries.

 

10.2                      No Assignment.

 

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law.  If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

 

10.3                      No Employment Rights.

 

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder.  Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

 

14

--------------------------------------------------------------------------------


 

10.4                        Incompetence.

 

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments. 
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Company, the Employers, and the Administrator.

 

10.5                        Identity.

 

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained. 
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law.  Any expenses incurred by the
Company, Employers, and Administrator incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6                        Other Benefits.

 

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 

10.7                        Right of Setoff.

 

The Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant from this Plan such amounts
as may be owed by a Participant to the Employer, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff; provided, however, that this setoff may occur
only at the date on which the amount would otherwise be distributed to the
Participant as required by Code Section 409A.  By electing to participate in the
Plan and deferring compensation hereunder, the Participant agrees to any
deduction or setoff under this Section 10.7.

 

10.8                        Expenses.

 

All expenses incurred in the administration of the Plan, whether incurred by the
Employers or the Plan, shall be paid by the Employers.

 

10.9                        Insolvency.

 

If an Employer establishes a trust to pay benefits hereunder, as described in
Section 8.1, should the Employer be considered insolvent (as defined by such
trust), the Employer, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
trustee of such trust.  Upon receipt of such notice, the Administrator or
trustee shall cease to make any payments to Participants who were Employees

 

15

--------------------------------------------------------------------------------


 

of the Employer or their beneficiaries and shall hold any and all assets
attributable to the Employer for the benefit of the general creditors of the
Employer.

 

10.10                 Amendment, Modification, Suspension or Termination.

 

The Company may, at any time, in its sole discretion, amend, modify, suspend or
terminate the Plan in whole or in part, except that no such amendment,
modification, suspension or termination shall have any retroactive effect to
reduce any amounts allocated to a Participant’s Accounts.  In the event that
this Plan is terminated, to the extent required under Code Section 409A, the
distribution of the amounts credited to a Participant’s Accounts shall not be
accelerated but shall be paid at such time and in such manner as determined
under the terms of the Plan immediately prior to termination as if the Plan had
not been terminated; and notwithstanding anything to the contrary contained
herein, the Company, in its sole discretion, may distribute all Participants’
Accounts no earlier than twelve (12) calendar months from the date of the Plan
termination and no later than twenty-four (24) calendar months from the date of
the Plan termination, provided that the Company also satisfies any additional
requirements as may be imposed by Code Section 409A and regulations thereunder.

 

10.11                 Termination Due to Change-in-Control.

 

The Employer may decide in its discretion to terminate the Plan in the event of
a change-in-control, within the meaning of Code Section 409A and regulations
thereunder, and distribute all Participants Accounts within twelve (12) months
of the effective date of the change-in-control as allowed by applicable law. 
Any corporation or other business organization that is a successor to the
Employer by reason of a change-in-control shall have the right to become a party
to the Plan by adopting the same by resolution of the entity’s board of
directors or other appropriate governing body.  If within thirty (30) days from
the effective date of the change-in-control such new entity does not become a
party hereto, as above provided, the full amount of the Participant’s Account
shall become immediately distributable to the Participant.

 

10.12                 Construction.

 

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 

10.13                 Governing Law.

 

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
New York, other than its laws respecting choice of law.

 

10.14                 Severability.

 

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed

 

16

--------------------------------------------------------------------------------


 

and enforced as if such provision had not been included therein.  If the
inclusion of any Employee (or Employees) as a Participant under this Plan would
cause the Plan to fail to comply with the requirements of sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then the Plan shall be
severed with respect to such Employee or Employees, who shall be considered to
be participating in a separate arrangement.

 

10.15                 Headings.

 

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.16                 Terms.

 

Capitalized terms shall have meanings as defined herein.  Singular nouns shall
be read as plural, masculine pronouns shall be read as feminine, and vice versa,
as appropriate.

 

10.17                 409A Compliance.

 

It is intended that this Plan comply with Code Section 409A in accordance with
Internal Revenue Service Notice 2005-1 (and any subsequent IRS notices or
guidance), and this Plan will be interpreted, administered and operated in good
faith accordingly.  In the event that any provision of this Plan is inconsistent
with Code Section 409A or such guidance, then the applicable provisions of Code
Section 409A shall supersede such provision.  Nothing herein shall be construed
as an entitlement to or guarantee of any particular tax treatment to a
Participant.

 

17

--------------------------------------------------------------------------------
